Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Offeman et al (US 2006/0131235) fails to teach the limitations of newly amended claims 1 and 9. Specifically, that the resistant sheath has a cylindrical sleeve structure wrapping around a whole circumference of the hollow tube structure of the hollow tube structure of the porous material body, wherein the resistant sheath is made of polymeric material.  See Figs. 1 and 4. See [0090] – [0096] of Offeman et al where element 18 (where the inner tube is made of microporous hydrophobic and a resistant sheath is a permeate spacer (12) a mesh. Furthermore, the prior art of Offeman et al teaches a gas tube of supplying a gas, comprising: a porous material body (permeate collection tube 1) having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic see[0095] and has a plurality of pores therein; and a resistant sheath (feed spacers 4 see [0096]), disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath includes a plurality of holes penetrating through the resistant sheath.  See also Figs. 1 and 5A of Offeman et al.

Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offeman et al (US 2006/0131235.
Regarding claim 1:	 A gas tube of supplying a gas, comprising: a porous material body (permeate collection tube 1) having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic see[0095] and has a plurality of pores therein; and a resistant sheath (feed spacers 4 see [0096]), disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath includes a plurality of holes penetrating through the resistant sheath.  See also Figs. 1 and 5A of Offeman et al which illustrates that the resistant sheath has a cylindrical sleeve structure 

Regarding claim 2:	The element according to claim 1, wherein the porous material body 1 is tightly fitted within the resistant sheath 4. See Fig. 1 of Offeman et al.  

Regarding claim 3:The element according to claim 2, wherein the porous material body 1 and the resistant sheath 4surrounding the porous material body are tightly fitted concentrically, and the resistant sheath contacts an outer surface of the porous material body.  See Fig. 1 of Offeman et al.  

Regarding claim 4:	The element according to claim 1, wherein the porous material body material (permeate collection tube 1) is made of a porous material and the plurality of pores take about 50% volume per volume (% v/v) to about 75% v/v of a total volume of the porous material. See [0095] the small perforations recited in the Offeman et al are in this level of porosity see also [0015]. Note that porosity is an inherent physical property of a material see [0104] where the materials of construction recited therein meet the claimed porosity. PTFE is a material claimed as having this porosity according to claim 6 and thus it is expected that if the same material of construction is used it will also meet the claimed chemical and physical properties.

Regarding claim 5:	The element according to claim 4, wherein the porous material (permeate collection tube 1) is stable at temperatures over 120 degrees Celsius.  This is an inherently property of PTFE which is taught as a material of construction in [0104] of Offeman et al.

Regarding claim 6:	The element according to claim 4, wherein the porous material includes polytetrafluoroethylene.  See [0104] of Offeman et al.

.

Claims 1-4 and 8 rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Arterbury et al (US 5,190,102).
Regarding claim 1:	 A gas tube of supplying a gas, comprising: a porous material body (mandrel 38) having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic (performed by a constant pressure to keep the water out or to resist water see col. 5 lines 59-68) and has a plurality of pores (bore flow passages 40) therein; and a resistant sheath (internal prepack 44) disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath includes a plurality of holes penetrating through the resistant sheath.  See Figs. 2, 3, and 8 of Arterbury et al that the resistant sheath has a cylindrical sleeve structure wrapping around a whole circumference of the hollow tube structure of the hollow tube structure of the porous material body, wherein the resistant sheath is made of polymeric material.

Regarding claim 2:	The element according to claim 1, wherein the porous material body is tightly fitted within the resistant sheath.  See Figs of Arterbury especially Figs. 2-9.

Regarding claim 3: The element according to claim 2, wherein the porous material body and the resistant sheath surrounding the porous material body are tightly fitted concentrically, and the resistant sheath contacts an outer surface of the porous material body.  See Figs of Arterbury especially Figs. 2-9.



Regarding claim 8:	 The element according to claim 1, wherein the plurality of holes includes individual substantially round shaped holes arranged side by side as a row. See the hole arrangement in the sheath 44 as illustrated in Figs. 2, 3, and 8 of Arterbury et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Offeman et al (US 2006/0131235) in view of Choi et al (US 2011/0309051).
The teachings of Offeman et al were discussed above.
Offeman et al fails to teach that the resistant sheath is made of polyvinylidene fluoride (aka PVDF or polyvinyl formal).
.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arterbury et al (US 5,190,102) in view of Choi et al (US 2011/0309051).
The teachings of Arterbury et al were discussed above.
Regarding claim 5: The prior art of Arterbery et al fails to teach the porous material is stable at temperatures over 120 deg. C.
Regarding claim 6:	Arterbury et al fails to teach that the porous material is made of polytetrafluoroethylene aka TEFLON® or PTFE.
Regarding claim 7:	Arterbury et al fails to teach that the resistant sheath is made of polyvinylidene fluoride (aka PVDF or polyvinyl formal).
The prior art of Choi et al teaches an apparatus for the wet treatment of an object where a gas supply tube in the form of a diffusion plate 300 see [0066]. According to [0067] the gas diffusion plate (gas supply structure) is preferably formed of a fluorine-based resin such as PVDF or PTFE. PTFE and PVDF are known materials of construction that are able to withstand harsh chemical and physical environments. This is an inherently property of PVDF and PTFE which is .

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2011/0309051) in view of Arterbury et al (US 5,190,102).
The prior art of Choi et al as illustrated in Fig. 8 features a gas supply source. See the discussion of a source of gas such as nitrogen or argon in [0066], a pipe 320, a valve 321, and a plurality of connectors as discussed in [0069]. Choi features a gas baffle plate (gas supply structure 300). Fig. 4 of Choi teaches that is alternatively known to provide a gas supply tube as the gas supply structure. 
The prior art of Choi et al fails to teach the design of the structure of the gas supply tube as recited in claim 9.
Recall the teachings of the prior art of Arterbury et al above.
The motivation to modify the apparatus of Choi et al to use the gas supply tube of Arterbury et al the gas supply structure is that it allows for an alternative design of a gas supply structure that will distribute the gas uniformly and efficiently. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Choi et al with the gas supply tube of Arterbury et al as the gas supply structure.
Regarding claims 10 and 11: See the rejection of claim 3 above using the prior art of Arterbury et al.

Regarding claims 13-15: The prior art of Choi et al teaches an apparatus for the wet treatment of an object where a gas supply tube in the form of a diffusion plate 300 see [0066]. According to [0067] the gas diffusion plate (gas supply structure) is preferably formed of a fluorine-based resin such as PVDF or PTFE. PTFE and PVDF are known materials of construction that are able to withstand harsh chemical and physical environments. Each of these fluorine based resins is inherently stable at temperatures above 120deg C.
Regarding claim 16:	See the hole arrangement in the sheath 44 as illustrated in Figs. 2, 3, and 8 of Arterbury et al.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2011/0309051) in view of Offeman et al (US 2006/0131235).
The prior art of Choi et al as illustrated in Fig. 8 features a gas supply source. See the discussion of a source of gas such as nitrogen or argon in [0066], a pipe 320, a valve 321, and a plurality of connectors as discussed in [0069]. Choi features a gas baffle plate (gas supply structure 300). Fig. 4 of Choi teaches that is alternatively known to provide a gas supply tube as the gas supply structure. 
The prior art of Choi et al fails to teach the design of the structure of the gas supply tube as recited in claim 9.
Recall the teachings of the prior art of Offeman et al above.
The motivation to modify the apparatus of Choi et al to use the gas supply tube of Offeman et al the gas supply structure is that it allows for an alternative design of a gas supply 
Regarding claims 10 and 11: See the rejection of claim 3 above using the prior art of Offeman et al.
Regarding claim 12:	See the rejection of claim 4 above using the prior art of Offeman et al.
Regarding claims 13-15: The prior art of Choi et al teaches an apparatus for the wet treatment of an object where a gas supply tube in the form of a diffusion plate 300 see [0066]. According to [0067] the gas diffusion plate (gas supply structure) is preferably formed of a fluorine-based resin such as PVDF or PTFE. PTFE and PVDF are known materials of construction that are able to withstand harsh chemical and physical environments. Each of these fluorine based resins is inherently stable at temperatures above 120 deg. C.
Regarding claim 16:	See the hole arrangement in the sheath (feed spacer 4) as illustrated in Figs. 1 and 5A of Offeman et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng et al (US 7,631,666) teaches a reinforced flexible hose with a hollow inner tube 15 and a porous outer tube made of layer 45 that surrounds the inner tube. See Figures 1 and 2.
Jansson et al (US 8,702,714) teaches a multiple layer pipe where the pipe comprises an inner tube 1 and various layers that surround the inner pipe. See Figures layer 4 is a foamed, layer 2 is a matrix made of suggested materials see col. 3 lines 22-27.
Pai (US 6,550,499) see inner pipe 11 surrounds by a porous cylindrical tube 2 see Fig. 6 and col. 5 linesa13-col.6 line 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716